Name: 2014/646/CFSP: Political and Security Committee Decision EUFOR RCA/5/2014 of 24 July 2014 on the acceptance of third States' contributions to the European Union military operation in the Central African Republic (EUFOR RCA)
 Type: Decision
 Subject Matter: cooperation policy;  European construction;  Europe;  Africa
 Date Published: 2014-09-06

 6.9.2014 EN Official Journal of the European Union L 267/8 POLITICAL AND SECURITY COMMITTEE DECISION EUFOR RCA/5/2014 of 24 July 2014 on the acceptance of third States' contributions to the European Union military operation in the Central African Republic (EUFOR RCA) (2014/646/CFSP) THE POLITICAL AND SECURITY COMMITTEE, Having regard to the Treaty on European Union, and in particular the third paragraph of Article 38 thereof, Having regard to Council Decision 2014/73/CFSP of 10 February 2014 on a European Union military operation in the Central African Republic (EUFOR RCA) (1), and in particular Article 8(2) thereof, Whereas: (1) Pursuant to Article 8(2) of Decision 2014/73/CFSP, the Council authorised the Political and Security Committee (PSC) to take the relevant decisions on acceptance of proposed contributions by third States. (2) Following the recommendation on a contribution from Serbia by the EUFOR RCA Operation Commander and the advice from the European Union Military Committee, the contribution from Serbia should be accepted. (3) In accordance with Article 5 of Protocol No 22 on the position of Denmark, annexed to the Treaty on European Union and to the Treaty on the Functioning of the European Union, Denmark does not participate in the elaboration and the implementation of decisions and actions of the Union which have defence implications, HAS ADOPTED THIS DECISION: Article 1 1. The contribution from Serbia to the European Union military operation in the Central African Republic (EUFOR RCA) is accepted and is considered to be significant. 2. Serbia is exempted from financial contributions to the budget of EUFOR RCA. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 24 July 2014. For the Political and Security Committee The Chairperson W. STEVENS (1) OJ L 40, 11.2.2014, p. 59.